275 S.C. 160 (1980)
267 S.E.2d 720
The STATE, Respondent,
v.
David LOCKHART, Appellant.
Supreme Court of South Carolina.
July 8, 1980.
*161 James W. Bradford, Jr., Greenwood, for appellant.
Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Kay G. Crowe and Lindy P. Funkhouser, Columbia, and Sol. William T. Jones, Greenwood, for respondent.
July 8, 1980.

ORDER
This is an appeal from an order of the family court transferring jurisdiction over appellant, David Lockhart, to the court of general sessions pursuant to § 14-21-540 of the South Carolina Code (1976). Respondent seeks to dismiss the appeal on grounds that the transfer order is interlocutory and therefore not appealable before a final judgment. We agree.
Appellant relies on the recent decisions of In the Interest of Sullivan, 265 S.E. (2d) 527 (1980) and In the Interest of Shaw, 265 S.E. (2d) 522 (1980) to sustain his contention that the present order is appealable before final judgment. The question of whether the transfer orders in Sullivan and Shaw were appealable was not raised in those appeals, as it has been in this case. Those cases are therefore not controlling here. Wallace v. Interamerican Trust Company, 246 S.C. 563, 144 S.E. (2d) 813 (1965).
We hold that a family court order transferring jurisdiction over a defendant to a court of general sessions is interlocutory and not subject to immediate appeal to this Court. Accordingly, the Motion to Dismiss is granted and the appeal is hereby dismissed.